DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



                         RICKY CHRISTMAS,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D19-850



                         September 15, 2021

Appeal from the Circuit Court for Polk County; J. Kevin Abdoney
and Wayne M. Durden, Judges.

Howard L. Dimmig, II, Public Defender, and Julius J. Aulisio,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Johnny T.
Salgado, Assistant Attorney General, Tampa, for Appellee.

PER CURIAM.

     Affirmed.

SILBERMAN, LaROSE, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.